Owen, J..
This is a companion case to the case of Otto Klatt against the same defendants, decided herewith (ante, p. 12, 250 N. W. 825), and is brought by the plaintiff for the purpose of recovering the purchase price of certain Hotel Kankakee bonds bought by the plaintiff from the Guaranteed Bond Company on the 26th day of January, 1926. All questions of law presented in this case were considered in the Klatt Case, supra (decided herewith), to which reference is hereby made for the facts relating to the sale of such bonds. In this case judgment went against both casualty companies. As it was decided in the Klatt Case that the liability of the Columbia Casualty Company terminated on the 27th day of August, it follows that the judgment rendered in this case against the Columbia Casualty Company on the sale of these bonds made on January 26, 1926, is erroneous. For reasons appearing in the opinion filed in the Klatt Case, the judgment will be reversed upon the appeal of the Columbia Casualty Company and affirmed upon the appeal of the Maryland Casualty Company.
By the Court. — So ordered.